Title: From George Washington to the United States Senate and House of Representatives, 7 November 1792
From: Washington, George
To: United States Senate and House of Representatives



United States [Philadelphia] November 7th 1792.
Gentlemen of the Senate, and of the House of Representatives:    

In pursuance of the law, I now lay before you a statement of the administration of the funds appropriated to certain foreign purposes, together with a letter from the Secretary of State, explaining the same.
I also lay before you
A Copy of a letter and representation from the Chief Justice and Associate Judges of the Supreme Court of the United States, stating the difficulties and inconveniencies which attend the discharge of their duties according to the present Judiciary System.
A Copy of a letter from the Judges attending the Circuit Court of the United States for the North Carolina District in June last, containing their observations on an act passed during the last Session of Congress, entitled “An Act to provide for the settlement of the claims of Widows and Orphans, barred by the limitations heretofore established, and to regulate the claims to Invalid Pensions”—and
A Copy of the Constitution formed for the State of Kentucky.

Go: Washington

